Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2020 has been entered.
Claims 1-38 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on May 4, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Nos. 15/250,693 and 15/732,664 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 8 is objected to because of the following informalities:  There appears to be a typographical error in line 1.   The Examiner suggests the following amendment: “…wherein an internal diameter…”
	Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  There appears to be a typographical error in line 9.   The Examiner suggests the following amendment: “…positioning [[of]] the side hole…”

Claims 37 and 38 are objected to because of the following informalities:  The claims were amended to delete several method steps.  However, the numbering of the steps was not deleted and thus the claims have several “steps” without any limitations (i.e. e, f, I, j, and k of claim 37 and steps a-c and f-k of claim 38).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. There is insufficient support in the disclosure for the endovascular device comprising “an adjustable angled extension” as recited in claim 35 in addition to “an angled extension” recited in parent claim 7. For the purpose of examination, the limitation of “an adjustable angled extension” is interpreted of further defining the angled extension of claim 7.
Claims 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   The disclosure provides general support for inserting the device of claim 1 at the origin of the innominate artery (Fig 7, para [0176] as published) and subsequently accessing the right common carotid artery and its distal branches, and/or the right subclavian artery and/or its branches (para [0175] as published), placing the endovascular device 300 of claim 1 into the vasculature with the side hole 310/640 positioned at the origin of the innominate artery (Fig 7; para [0176] as published), inserting a second device including a wire through the endovascular device of claim 1 (para [0207-0208] as published), inserting a separate device through the side hole of the endovascular device of claim 1 (para [0229-0230] as published).  The disclosure provides support for the method steps of advancing the support lumen (110) through the subclavian artery into the arm, or alternatively, into the external carotid artery and wherein the support lumen provides support for a catheter, wire, or combination thereof passed through the working lumen and into the left internal carotid artery or the distal vertebral artery (para [0258-0259] as published).  The disclosure provides support for using the device to access blood vessels of different anatomical variations, including a bovine arch variation (para [0256] as published).  
	The disclosure provides generic support for catheter angiography (para [0234] as published), catheter electrophysiology (para [0235] as published), ultrasound catheterization (para [0236] as published), PTCA (para [0243] as published), and catheter embolization (para [0244] as published).  However, specific steps of how the catheter of claim 1 is used in these methods is not inherently disclosed.

	a) introducing a diagnostic catheter into the origin of an innominate artery associated with a bovine origin left common carotid artery
	b) advancing an exchange length wire in a right sublclavian artery, then into at least one of a right axillary artery and a right brachial artery;
	c) removing said diagnostic catheter, and leaving said exchange length wire in place;
	d) positioning the side hole at the origin of the innominate artery;
	h) advancing said endovascular device to rest on an anatomical arch structure preventing kickback,
	l) removing said guide catheter.
	
	While some of the claimed method steps may be obvious from the disclosure and the knowledge of the prior art, the specific method steps and the combination of method steps are not inherent from the disclosure.  The Examiner suggests providing support for each claimed step.
	Regarding claim 38, there is insufficient support in the disclosure for the step of inserting a second device comprising a catheter through the device of claim 1 to rest on an anatomical arch structure preventing kickback.  The disclosure provides support for the device of claim 1 resting on the anatomical arch structure preventing kickback and a second device being inserted through the device of claim 1.  However, there is insufficient support in the disclosure that the second device rests on the anatomical arch as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second endovascular devices" in part “iv” of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 and 35-38 are rejected due to their dependency on claim 1.
Claim 2 recites in part “wherein the second device comprises a therapeutic”.  This appears to be an incomplete clause and it is unclear what structure the term “therapeutic” is modifying.
Claim 3 recites the limitation "said therapeutic catheter endovascular device”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “An endovascular device comprising a therapeutic catheter” and claim 2 recites “a therapeutic, a therapeutic balloon, a therapeutic stent, or another endovascular device”.   Thus, it is unclear what the “therapeutic catheter endovascular device” of claim 3 is referring to.  For the purpose of examination, the “therapeutic catheter endovascular device” is interpreted as the “therapeutic catheter” defined in claim 1. 
Claim 35 recites “the endovascular device comprises an adjustable angled extension”, however parent claim 7 previously recites “the endovascular device comprises an angled extension”.  It is unclear if claim 35 is further defining the angled extension of claim 7 to be adjustable or if claim 35 is introducing a distinct second angled extension.  For the purpose of examination, the limitation of “an adjustable angled extension” is interpreted of further defining the angled extension of claim 7.
Claim 37 recites the limitation "said guide catheter" in line 12 (step l) of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 37 recites the steps of introducing and removing a diagnostic catheter (steps a and c) and advancing and positioning the endovascular device (steps d and h).  It is unclear if the “guide catheter” in step l “removing said guide catheter” is a third distinct catheter/device or if the step of “removing said guide catheter” refers to removing the endovascular device.  For the purpose of examination, step l is interpreted such that the guide catheter is equivalent to the endovascular device that is removed at the end of the procedure.
Claim 38 recites “utilizing standard endovascular techniques under fluoroscopic guidance”.  The disclosure does not provide a specific definition of “standard” endovascular techniques and thus the metes and bounds of the claim are unclear.  The Examiner suggests amending the claim to recite the method is performed under fluoroscopic guidance or recite each method step comprising the desired “standard” techniques.  
Claim 38 recites “inserting a second device comprising the catheter of claim to rest on an anatomical arch structure preventing kickback” in line 4-5.  It is unclear which claim this step is referring to.  For the purpose of examination, this step is interpreted as inserting a second device comprising the therapeutic catheter of claim 1.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 recites in part “the second device comprises a therapeutic catheter”, however claim 23 previously recites the endovascular device comprises a therapeutic catheter”.  Therefore, it is unclear if claim 24 is introducing a second therapeutic catheter.  For the purpose of examination the “therapeutic catheter” of claim 24 is interpreted as a second therapeutic catheter.  
Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 26 and 27 each recite the limitation "the angled extension”.  There is insufficient antecedent basis for this limitation in these claims as these claims depend from independent claim 23.  For the purpose of examination, claims 26 and 27 are each interpreted as depending from claim 25, which introduces an angled extension at the side hole.

Double Patenting
Applicant is advised that should claim 29 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 11-13, 17, 23, 24, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimachi (US 2014/0039464).  Regarding claims 1, 11, 12, 23, Yoshimachi discloses a therapeutic catheter (Figs 1A-C, 2; para [0033-0035]) comprising: 
a) a side-hole (7); 
	b) a first segment comprising a primary opening (proximal end opening); and 
	c) a second segment comprising an end (distal end opening 300) that in cross-section is circular (para [0039]), wherein the side hole divides the endovascular device into the first segment and the second segment (see annotated Fig 2 below); the first segment extends from the primary opening to the side-hole and, the side-hole and the first segment form a working lumen, and the second segment forms a support lumen (see annotated Fig 2 below), wherein the second segment tapers to an end hole (para [0078] – diameter decreases toward the distal end to reduce rigidity of the catheter toward the distal end); and wherein a bend is formed between said first and second segments (formed by curved portion 4 and/or curved portion 5) 
	wherein the support lumen is curved (curved portion 4) such that it is fully capable of having the effect: i) to provide stability to the working lumen of the endovascular device; and ii) to anchor the endovascular device within a blood vessel; iii) to prevent kickback by resting on an arched anatomical structure; and iv) to facilitate placement of the second endovascular devices distally (due at least in part to the curved structure).  It is noted Yoshimachi discloses the same claimed structure and is fully capable of performing the claimed functions due to the structure of the catheter.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is further noted the second device and prolapsed coil tail of the endovascular device are not positively claimed.

[AltContent: textbox (End hole)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Second segment/ support lumen)][AltContent: textbox (Primary opening)][AltContent: textbox (Side-hole)][AltContent: connector][AltContent: textbox (First segment/
working lumen)][AltContent: connector][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    619
    449
    media_image1.png
    Greyscale


Regarding claims 2, 13, and 24, the second device comprises a therapeutic catheter, a therapeutic balloon, a therapeutic stent, or another endovascular device (second device 20, such as a microcatheter, may be inserted through opening 7 – para [0047]; medical device 10, such as a guidewire, may be inserted through distal end opening – para [0046]).  It is noted the second device is not positively claimed.  
Regarding claims 6, 17, and 28, the working lumen (Fig 1) is a conduit through which the second device is advanced into a blood vessel (second device 20, such as a microcatheter, may be inserted through working lumen and exit through opening 7 – para [0047]; medical It is noted the second device is not positively claimed.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21, 23-33, and 35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al. (US 4,552,554, hereinafter “Gould”) in view of Voda (US 5,306,263, hereinafter “Voda”).  Regarding claims 1, 9, 10, 23, 31, and 32, Gould discloses the invention substantially as claimed including an endovascular device (fully capable of being used in a blood vessel) comprising a therapeutic catheter (12) comprising: 
a) a side-hole (20); 
b) a first segment comprising a primary opening (proximal opening - at 14); and 
	c) a second segment comprising an end that in cross-section is circular (distal opening - 18), wherein the side hole divides the endovascular device into the first segment and the second segment (see annotated Fig 1 below); the first segment extends from the primary opening to the side-hole and the second segment extends from the side-hole and tapers to the end hole (tapering tip 16 – col 3, ll 63-68), the side-hole and the first segment form a working lumen, and the second segment forms a support lumen (see annotated Fig 1 below),






[AltContent: connector][AltContent: connector][AltContent: textbox (First segment/working lumen)][AltContent: textbox (Second segment/ support lumen)][AltContent: connector][AltContent: textbox (Side-hole)]  
[AltContent: textbox (End hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Primary opening)]
    PNG
    media_image2.png
    144
    486
    media_image2.png
    Greyscale


However, Gould fails to disclose the support lumen, or distal end, is curved in an “S” or shepherd’s hook shape. Voda discloses a similar catheter for insertion into the blood vessels through tortuous anatomy and at a bifurcation.  Voda teaches the catheter may have a distal end with a curved “S” shape or shepherd’s hook shape (Fig 2A; col 4, ll 2-33) for the purpose of placing the catheter through a particular anatomy, and conforming to target tissue to anchor against the target tissue (inner wall of aorta 24) and align with the target vessel (ostium 26 of the right coronary artery 28) (Fig 2C; col 4, ln 56-col 5, ln 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gould such that the second segment (see annotated Fig 1 above), or support lumen, was curved as claimed such that it too would have the benefit of anchoring against the target tissue along the length thereof and have the distal end aligned with a target vessel, as taught by Voda.  
	The combination of Gould and Voda disclose a curved support lumen and is fully capable of being effective: i) to provide stability to the working lumen of the endovascular device; and ii) to anchor the endovascular device within a blood vessel; iii) to prevent kickback by resting on an arched anatomical structure; and iv) to facilitate placement of the second endovascular devices distally (due to the length of the support lumen extending distally of the It is noted the combination of Gould and Voda discloses the same claimed structure and is fully capable of performing the claimed functions due to the structure of the catheter.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is further noted the second device and prolapsed coil tail of the endovascular device are not positively claimed.

	Regarding claims 11, 12, 20, and 21, Gould discloses the invention substantially as claimed including an endovascular device (fully capable of being used in a blood vessel) comprising a therapeutic catheter (12) comprising: 
a) a side-hole (20); 
b) a first segment comprising a primary opening (proximal opening - at 14); and 
c) a second segment comprising an end that in cross-section is circular (distal opening - 18), wherein the side hole divides the endovascular device into the first segment and the second segment (see annotated Fig 1 above); the first segment extends from the primary opening to the side-hole and the second segment extends from the side-hole and tapers to the end hole (tapering tip 16 – col 3, ll 63-68), the side-hole and the first segment form a working lumen, and the second segment forms a support lumen (see annotated Fig 1 below), 
However, Gould fails to disclose a bend is formed between the first and second segments. Voda discloses a similar catheter for insertion into the blood vessels through tortuous anatomy and at a bifurcation.  Voda teaches the catheter may have a distal end with a curved “S” shape or shepherd’s hook shape (Fig 2A; col 4, ll 2-33) for the purpose of placing the catheter through a particular anatomy, and conforming to target tissue to anchor against the target tissue (inner wall of aorta 24) and align with the target vessel (ostium 26 of the right coronary artery 28) (Fig 2C; col 4, ln 56-col 5, ln 9).  Therefore, it would have been obvious to 
	The combination of Gould and Voda disclose a curved support lumen and is fully capable of being effective: i) to provide stability to the working lumen of the endovascular device; and ii) to anchor the endovascular device within a blood vessel; iii) to prevent kickback by resting on an arched anatomical structure; and iv) to facilitate placement of the second endovascular devices distally (due to the length of the support lumen extending distally of the side-hole and the curved structure taught by Voda).  It is noted the combination of Gould and Voda discloses the same claimed structure and is fully capable of performing the claimed functions due to the structure of the catheter.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is further noted the second device and prolapsed coil tail of the endovascular device are not positively claimed.

Regarding claims 2, 13, and 24, the second device comprises a catheter, a therapeutic balloon, a therapeutic stent, or another endovascular device (small gauge guidewire 46, stiffening cannula, larger diameter guidewire 48 may be delivered through the tube 10 – col 5, ll 11-44).  It is noted the second device is not positively claimed.  
Regarding claims 3, 14, and 25, the catheter endovascular device further comprises an angled extension (ramp 26) at the side hole (20) (Fig 4; col 4, ll 4-62).
Regarding claims 4, 15, and 26, the angle of the angled extension ranges from about 10 degrees to about 180 degrees (Fig 4; col 4, ll 21-24).  

Regarding claims 6, 17, and 28, the working lumen (Fig 1) is a conduit through which the second device is advanced into a blood vessel (small gauge guidewire 46, stiffening cannula, larger diameter guidewire 48 may be delivered through the tube 10 – col 5, ll 11-44).  It is noted the second device is not positively claimed.  
Regarding claims 7, 18, 29, and 33, the endovascular device comprises an angled extension (26) extending from the side-hole (20) serves to facilitate steerability of the second device (guidewire 48) into the blood vessel (Fig 4; col 4, ll 48-62).  It is noted the second device is not positively claimed and the tube 12 is fully capable of being used in a blood vessel.  
Regarding claims 8, 19, and 30, the internal diameter of the second segment (see annotated Fig 1 above) ranges from about 0.0020 cm (0.0008 inches) to about 23 Fr (0.3018 inches) (col 3, ll 64-68).  
Regarding claims 35, 18, 29, and 33, the angled extension (26) extending from the side-hole (20) is adjustable to facilitate steerability of the second device (guidewire 48) into the blood vessel (Fig 4; col 4, ll 48-62).  It is noted the second device is not positively claimed and the tube 12 is fully capable of being used in a blood vessel.  The angled extension is adjustable by deflecting upward or downward.  

Claims 22, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 4,552,554) and Voda (US 5,306,263), as applied to claims 1, 12, and 23 above, further in view of Stevens (US 5,584,803). Gould and Voda disclose the invention substantially as claimed, as shown above, but fail to disclose the claimed inflatable balloon. Stevens .

Response to Arguments
Applicant’s arguments, see amendment, filed May 4, 2020, with respect to the rejection(s) of claim(s) 1-8 and 35 under 35 USC 102(a)(1) as being anticipated by Gould (US 4,552,554) have been fully considered and are persuasive.  Gould fails to disclose the catheter is curved as claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Voda (US 5,306,263).
It is noted Applicant’s argument that Gould teaches away from anchoring or resting on a vessel wall is not persuasive.  Gould’s teaching of a J-tip wire is drawn toward the advantages of a curved guidewire providing an atraumatic end.  Gould does not teach away from anchoring or resting on a vessel wall.  Voda is relied upon to teach the curved configuration of the catheter.  It is noted the claimed effect of the curvature “i) to provide stability to said working lumen of said endovascular device, ii) to anchor said endovascular device within a blood vessel, iii) to prevent kickback by resting on an arched anatomical structure, and iv) to facilitate placement of a second endovascular device distally” is intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is noted Voda was previously applied to claims 16, 20, 21, 27, 31, and 32 in a different rejection.  Applicant argues Voda teaches away from resting on the floor of the aortic arch and thus teaches away from the present invention.  The Examiner respectfully disagrees.  A reference does not teach away if it merely expresses a general preference for an alternative amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  In particular, Applicant argues Voda teaches away from resting the catheter on the floor of the aortic arch and discloses lifting a segment of the catheter “away from the postero-medial wall 516 of the ascending aorta 512 and the floor 510 of the aortic arch 504” (col 22, lines 41-48).  The Examiner respectfully notes this cited portion of Voda teaches an alternate embodiment (Fig 9C).  Voda states “The orientation shown in Fig. 9C is for more extreme cases, about ten percent, that require even greater backup support than already attainable with the inventive guide catheter 110” (col 22, ll 36-38).  Voda teaches several embodiments of catheters resting against the floor of the aortic arch.  For example, Voda teaches it is known in the prior art to pull a catheter (400) having bends and straight segments (Fig 2A) such that a straight portion (402) contacts the floor of the aortic arch (510) in a “fulcrum position” to anchor the catheter against the aortic wall and gain leverage when inserting other devices through the catheter (Fig 2B; col 4, lines 11-36).  Furthermore, Voda teaches an alternate design for a catheter having bends and straight segments (Fig 3A) wherein the catheter is positioned in the vasculature such that it rests on the vessels walls, including the aortic arch (24c), for the purpose of supporting the catheter by the aortic walls when axial forces are exerted on the catheter (col 11, lines 32-42).  
Applicant’s arguments with respect to claim(s) 9-13 as being unpatentable over Gould in view of Okazaki (US 2014/0046343) have been considered but are moot because the new ground of rejection does not rely on Okazaki applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the claims being unpatentable over Ruiz (US 6,261,273) and Don Michael (US 7,524,303) or further in view of Voda (US 5,306,263) have been considered but are moot because the new ground of rejection does not rely on Ruiz and Don Michael applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted arguments regarding Voda are addressed above.
In response to the amendments, an additional rejection has been made in view of Yoshimachi (US 2014/0039464)
  
Affidavit or Declaration
The affidavit under 37 CFR 1.132 filed May 4, 2020 is insufficient to overcome the rejection of claims 1-36 under Gould (US 4,552,554) as set forth in the last Office action.
The affidavit explains the concept of normal force and that, in the context of the instant invention, the normal force represents the force applied by the aortic arch against the catheter.  The affidavit states the invention has been tested and the results confirm the disclosed catheter will prevent or lessen kickback when resting on the aortic arch.  The declaration explains experiments resulting in reduced kickback when the device rests on the simulated aortic arch fulcrum when compared to not resting on the simulated aortic arch.  The affidavit does not provide evidence that the catheters of the prior art of record are not capable of resting on the aortic arch.  The affidavit does not provide a nexus between the claimed device and the catheters tested.  The affidavit does not provide any comparison with the prior art catheters.
It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on Monday-Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.